Name: Commission Regulation (EC) No 670/96 of 12 April 1996 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1996 (second period) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  international trade;  trade
 Date Published: nan

 13 . 4. 96 PEN 1 Official Journal of the European Communities No L 92/ 17 COMMISSION REGULATION (EC) No 670/96 of 12 April 1996 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1996 (second period) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, where, in the case of a given quarter and origin, for a country or group of countries referred to in Annex I to Regulation (EC) No 478/95, the quantities covered by import licence applications from one or more of the cate ­ gories of operators appreciably exceed the indicative quantity fixed, a reduction percentage to be applied to applications shall be set; whereas, however, that provision does not apply to applications relating to 150 tonnes or less; Whereas the quantities applied for Colombia category B exceed the quantity available and a reduction coefficient should therefore be applied; whereas import licences may be issued for the quantity referred to in all other new applications; Whereas this Regulation should apply immediately to permit licences to be issued as quickly as possible, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EEC) No 1442/93 of 10 June 1993 laying down detailed rules for the application of the arrangements for importing bananas into the Community (3), as last amended by Regulation (EC) No 1164/95 (4), and in particular Article 9 (3) thereof, HAS ADOPTED THIS REGULATION:Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (*), as amended by Regulation (EC) No 702/95 (6), and in particular Article 4 (3) thereof, Article 1 Import licences shall be issued under the tariff quota for the import of bananas during the second quarter 1996 against new applications as referred to in Article 4 ( 1 ) of Regulation (EC) No 478/95: (a) for the quantity indicated in the licence application multiplied by a reduction coefficient of 0,705568 for Colombia Category B; (b) for the quantity indicated in the licence application where the application is for a quantity of 150 tonnes or less; (c) for the quantity indicated in the licence application where it refers to an origin other than that referred to in point (a) above . Whereas Article 2 of Commission Regulation (EC) No 485/96 of 19 March 1996 on the issuing of import licences for bananas under the tariff quota for the second quarter of 1996 and on the submission of new applica ­ tions Q, fixes the quantities available for new licence applications under the tariff quota during the second quarter of 1996; whereas Article 4 (3) of Regulation (EC) No 478/95 lays down that the quantities for which licences may be issued for the origin(s) concerned must be determined without delay; Whereas Article 9 (3) of Regulation (EEC) No 1442/93, as amended by Regulation (EC) No 478/95, lays down that, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 47, 25. 2. 1993, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 142, 12. 6. 1993, p. 6. (*) OJ No L 117, 24. 5. 1995, p. 14. I5) OJ No L 49, 4 . 3 . 1995, p . 13. (6) OJ No L 71 , 31 . 3 . 1995, p . 84. 0 OJ No L 70, 20. 3 . 1996, p. 27. No L 92/18 EN Official Journal of the European Communities 13 . 4. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 April 1996. For the Commission Franz FISCHLER Member of the Commission